Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2016

                                      No. 04-16-00017-CR

                                        James MOODY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 413867
                       The Honorable Robert Behrens, Judge Presiding


                                         ORDER

       Appellant’s motion for extension of time to file his pro se appellant’s brief is granted. We
order appellant, James Moody, to file his appellant’s brief by December 21, 2016.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court